Title: From Benjamin Franklin to François Steinsky, 23 November 1782
From: Franklin, Benjamin
To: Steinsky, François


Passy le 23. Novembre 1782.
J’ai reçu, Monsieur, la Lettre très obligeante que vous m’avez fait l’honneur de m’écrire le 12. Septembre 1781, par la quelle je suis charmé d’apprendre que vous étez arrivé en bonne Santé chez vous. Une longue et pénible Indisposition m’a privé du plaisir de vous repondre plustôt et de vous remercier de l’élégant et beau Présent de la Nape à Caffé que vous avez eu la bonté de m’envoyer. J’en admire beaucoup le Travail ingenieux, et pense que les Manufacturiers de votre Pays ont porté leur art à une grande Perfection. Les seules Nouvelles en Physique dans ce Pays icy depuis votre Depart, sont la Chaleur violente produite en souflant de l’air dephologistiqué sur du Charbon de bois, qui a fondu la platine en peu de minutes, et qu’on regarde comme le Feu le plus chaud que l’art ait encore pu produire. Et la Méthode pour alumer une Chandelle en cassant un Tube de Verre; dont vous verrez les Descriptions dans le Journal de Physique de l’Abbé Rosier. La Corde sans fin du Sr. Verra pour élever l’eau a aussi attiré l’attention et l’Etonnement des Physiciens. Vous m’obligeriez infiniment en m’informant des nouvelles Decouvertes utiles faites en votre Pays, et Je serai fort aise de recevoir de tems en tems de vos Nouvelles. J’ai l’honneur de vous souhaiter une bonne Santé et toutes Sortes de Prosperités, et vous prie de me croire avec beaucoup de Consideration, Monsieur, Votre très humble et très obeissant Serviteur./.
B Franklin
Mr. Steinsky.
